Case 3:19-cv-00813-REP Document 35-13 Filed 05/15/20 Page 1 of 6 PageID# 1142




                          Exhibit 13
Case 3:19-cv-00813-REP Document 35-13 Filed 05/15/20 Page 2 of 6 PageID# 1143



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


                                                        )
CHMURA ECONOMICS &                                      )
ANALYTICS, LLC,                                         )
                                                        )
                       Plaintiff,                       )        Case No. 3: 19-cv-813-REP
                                                        )
v.                                                      )
                                                        )
RICHARD LOMBARDO,                                       )
                                                        )
                       Defendant.                       )
                              DE,CLARATION OT GREG CHMURA

I, Greg Chmura" hereby declare under penalty of perjury as follolvs:

        1.     I am over the age of 18, and all of the facts in this declaration ane within       my

personal knowledge.

        2.     I   am the Chief Quality Officer of Chmura Economics           &   Analytics, LLC (the

"Chmura Economics').      I   have held the position of Chief Qualrty Officer since approximately

October 2016. Before becoming Chief Qualrty Officer, I served as Chmura Economics' Director

of Data Governance, as well as holding other titles and wearing many hats with the company

going back to 2005. I also am a minority owner of Chmura Economics and serve in a leadership'

role.

        3.     I also held the appended title of "Vice President of Sales" from approximately
September 2017 toNovember 2018 as well as February 2019 toMarch                   zllg,and agaia from

July 2019 to December 2019. During those fust two time periods, spanning 17 months, all sales

staff reported directly to me and       I   oversaw   all   sales firactions; during the last stint   of
approximately six months, the Sales Manager Eli Auerbach reported to me. Before overseeing


                                                  1
Case 3:19-cv-00813-REP Document 35-13 Filed 05/15/20 Page 3 of 6 PageID# 1144



the Sales deparEnent, my role in Data Govemance and in supporting product development

involved a good deal of ongoing interaction with the sales team.

        4.       Io my various roles over the past several years, I have relied heavily on        the

experience and opinions       of   Senior Account Managers, including,       in   particular, Richard

Lombardo, to develop and implement strategies to make Chmura successful.

        5.       Since at least 2016, Chmura's Account Managers have had discretion to offer

discotrnts   of up to ten percent   (l}W to customers and prospective      custorners on Chmura's

subscription labor data platform, JobsEQ. Chmura, however, valued Lombardo's sales judgment

so highly that in November 2018,     I notified Mr. Lombardo that he dodd offer discounts of up to

thirty percent QA%) without approval.

        6.       Mr. Lombardo also had the ability to    recommerJd discounts above     30%. When

Mr. Lombardo believed tlrat he      needed   to offer a discount above his discretionary amount, he

would meet with me (or with his Sales Manager) and provide a business justification for his

proposed pricing. In my experience, Mr. Lombardo typically came to these meetings with a firm

idea of what   it would take to close a deal, based on his knowledge of the indusury and the client's

financial situation.

        7.       Given Mr. Lombardo's experience and the sales he brought to the company, I,

valued his opinions and gave considerable weight to his recommendations. I usually agreed with

Mr. Lombardo's pricing recommendations and approved them myself or advocated for them in

consultation with Leslie Peterson, to whom I reported.

        8.      I also relied heavily on Mr. Lombardo when evaluating Chmura's overall market

and sales strategies.   Spifically, I often   depended on Mr. Lombardo's input and advice when




                                                   2
Case 3:19-cv-00813-REP Document 35-13 Filed 05/15/20 Page 4 of 6 PageID# 1145



examining which customers and industies to target which conferences to attend, and which

intemal staffrng arrangements may be beneficial for Chmura.

       9.         Additionally, Mr. Lombardo frequently made recommendations for features to

include   in   JobsEQ   to   ensure that Chmura Economics could remain competitive            in   its

            e.   I considered and valued Mr. Lombardo's recommendations     because he knew what

features were important for Chmura Economics' customers and prospective customers.

        10.       For exanple, Chmura has a product called Career Concourse, which is a tool to

help people explore career options by finding matches with their interests, skill set, and aptitude.

Chmura, however, had some difficulty making headway             in the educational market.      Mr.

Lombardo learned that customers in that market were using a similar tool from a competitor and

he advised us that, to be more competitive, Chmura needed to update its Career Concourse tool.

We agreed with ldr. Lombardo's recommendation. As a result, Chmura completely overhauled

its Career Concourse tool.

       11.        Similady, Mr. Lombardo informed me on mmerous occasions that it was critical

for JobsEQ to contain Gross Domestic Product (GDP) data. Mr. Lombardo stated that customers

were frequently asking for these     data. Due in part to Mr. Lombardo's         requests, Chmtra

ultimately updated its JobsEQ software to include these data, a project taking over six months to

complete.

       12.        Mr. Lombardo also brought to my attention the importance of adding fim list

data into JobsEQ. He recommended that Chmura add this dataset. We again agreed with NIr.

Lombardo's recommendation, and Chmura added that capabihty in January 2}lg, purchasing

these data from a third-party vendor to do so.




                                                 J
Case 3:19-cv-00813-REP Document 35-13 Filed 05/15/20 Page 5 of 6 PageID# 1146



           13.   On multiple occasions Mr. Lombardo brouglrt to Chmtra's attention that we

needed to improve the image exports of tables within JobsEQ, and that this feattre would be

highly desired by Chmura clients. Based on this recommendation, Chmura upgraded this

feature.

           14.   Mr. Lombardo also recommended to me that we adjust Chmura's pricing matrix

to have a more accommodating price point for local agencies such as economic developers for

nationaldata licenses.   I agreed with his assessment, advocated for the change, ild it was
implemented in January 2019.

           15.   Client care was a part of Mr. Lombardo's job that he performed notably well. He'

managed most aspects of Chmura's relationships with his customers, including by coordinxing

follow-up with me and with other members of Chmura's team as needed based on the clients'

requests.

           16.   My office was right next to the CTO's office. Mr. Lombardo was in one of our

offices so often, advocating for one of his clients, that it became a running joke among the three

ofus.

           17.   As time went on at Chmura, Mr. Lombardo spent more and more of his time in

service    of his client accour$s, in   contrast   to new sales. In my estimation, the time   spent

supporting current clients grew to approximately 50o/o of his work   activities. u             ,

           18.   In all my time at Chmura of directly supervising Mr. Lombardo or othenrise

interacting with him, he never once mentioned           to me that he believed he should be paid
overtime.

          19. I considered hdr. Lombmdo a trusted advisor and placed a high value on his
judgment, opinions, and rccommendations for Chmura's business.



                                                    4
Case 3:19-cv-00813-REP Document 35-13 Filed 05/15/20 Page 6 of 6 PageID# 1147



Dated this _14th* day of May,2020.




                                      5
